Citation Nr: 0700681	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for multiple sclerosis for the period from April 
17, 1989, to February 5, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970 and from December 1974 to October 1976.  The 
veteran also had intermittent periods of unverified service 
in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted an earlier effective date of April 
15, 1989, for multiple sclerosis (MS) and rated the MS as 30 
percent disabling from April 17, 1989, to February 5, 1996, 
and 100 percent disabling from February 5, 1996.  In April 
2004, the veteran withdrew his claim for annual clothing 
allowance.  See 38 C.F.R. § 20.204 (2006).  Therefore, the 
issue on appeal is as characterized on the first page of this 
decision.  

Lastly, the Board notes that in August 2005, the veteran 
withdrew his earlier claim for a central office hearing.  


FINDING OF FACT

From April 17, 1989, to February 5, 1996, the veteran's 
multiple sclerosis was manifested by transitory 
musculoskeletal pain, weakness, and fatigue including 
problems with the right knee, left side, neck, and back which 
together produced mild to moderate impairment of function.  
Other manifestations were too short-lived to produce 
significant impairment. 


CONCLUSION OF LAW

From April 17, 1989, to February 5, 1996, the criteria for an 
evaluation in excess of 30 percent for multiple sclerosis 
were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, 4.84a, 4.124a, Diagnostic 
Codes 5003, 6090, 8018 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  See 38 
U.S.C.A. § 5103A(g); 38 C.F.R. § 3.159(b)(1).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2004.  The veteran was told 
of the requirements to successfully establish an earlier 
effective date, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the November 
2004 notice letter was subsequently considered by the RO in 
the February 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

The April 2004 Statement of the Case (SOC) and February 2005 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  These documents specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  The SOC and SSOC also provided the veteran with the 
text of VA regulations specifying that his disability ratings 
would be determined by application of the General Rating 
Schedule and the Diagnostic Codes relating to his claimed 
disability has also been included in these documents.

Following the last issued SSOC, the RO received 
correspondence from the White Pine Care Center and Eastern 
Nevada Medical Group.  Although no SSOC was issued 
considering that evidence, the veteran was not predjudiced in 
any way.  The White Pine Care Center letter merely stated 
that they no longer had the veteran's medical records and 
sent a document showing the levels of care provided there, 
which is not material to the veteran's claim.  The Eastern 
Nevada Medical Group record was a duplicate, which was 
previously considered by the RO.  Therefore, the RO's failure 
to issue an additional SSOC did not prejudice the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified and pertinent evidence for the period 
in question have been obtained including his records from the 
Social Security Administration, Community Hospital, Dr. Bruce 
W. Wilkens, Dr. Iliou, Dr. Lloyd A. Giltner, and Dr. Lenita 
Hanson.  There is no indication of any relevant records that 
the RO failed to obtain.  Moreover, given the nature of the 
appeal, VA had no duty to afford the veteran another VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The duty to notify and assist having been met 
by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

II.  The Increased Rating Claim

The veteran and his representative contend that the 
claimant's service-connected MS should be rated 100 percent 
disabling since April 1989.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon the medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Historically, a February 2002 rating decision granted service 
connection for MS and assigned a 100 percent rating under 38 
C.F.R. § 4.124a, Diagnostic Code 8018, effective February 15, 
1996.  As indicated above, a March 2003 rating decision 
granted an earlier effective date of April 15, 1989, for 
service connection for MS and thereafter assigned a 30 
percent rating from April 17, 1989, to February 15, 1996, and 
assigned a 100 percent disability rating from February 15, 
1996.  Therefore, the issue now before the Board is limited 
to the rating warranted for MS for the period from April 17, 
1989, to February 15, 1996.

Under the rating schedule, 30 percent is the minimum rating 
for MS.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  MS may be 
rated from 30 percent to 100 percent, based on impairment of 
motor, sensory, or mental function.  38 C.F.R. § 4.124a.  The 
regulations provide the following additional guidance:

Consider especially psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc., referring to the 
appropriate bodily system of the 
schedule.  With partial loss of use of 
one or more extremities from neurological 
lesions, rate by comparison with the 
mild, moderate, severe, or complete  
paralysis of peripheral nerves.  Id. 

With the above criteria in mind, the Board notes that the 
private treatment records found in the claim files show that 
the veteran's complaints and/or treatment for adverse MS 
symptomatology between April 17, 1989, and February 15, 1996.  
Specifically, the medical records reflect the veteran's 
complaints and/or treatment for musculoskeletal pain, 
weakness, and fatigability, present to some degree on a 
chronic level, with episodes of exacerbation.  The affected 
joints and muscles varied but usually included the right 
knee, left side, neck, and/or the back.  See, for example, 
treatment records from Community Hospital dated from March 
1989 to April 1989; from Dr. Wilkens dated from July 1989 to 
November 1995, and from Dr. Iliou dated from January 1996 to 
February 1996.  X-rays at these times were negative and the 
veteran's problems were usually opined to be caused by his 
MS.  Id. 

In evaluating musculoskeletal disability, VA must consider 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the pain, 
weakness, and fatigability are the main components of the 
musculoskeletal manifestations of the veteran's multiple 
sclerosis.

The rating schedule provides for evaluation of arthritis 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  While the records document right knee swelling as 
well as neck and back spasms, it is silent as to the presence 
and any degree of limitation of motion.  The pain, weakness, 
and fatigability of varying severity and location, considered 
as an average degree of impairment present over the period to 
be rated, is arguably comparable to arthritis symptoms in one 
major joint at any given time.  Therefore, a 10 percent 
rating, as would be provided for one arthritic joint, would 
provide reasonable compensation for the musculoskeletal 
component of the MS manifestations during the relevant 
period.

As to the March 1989 to April 1989 treatment records from 
Community Hospital showing that the veteran had difficulty 
ambulating, sustained several falls, and was in a wheelchair, 
the Board notes that March 1989 neurological examination 
conducted at that time was essentially normal except for some 
weakness in the lower extremities.  Moreover, at a subsequent 
November 1990 examination conducted by Dr. Giltner, the 
veteran was able to walk and it was opined that he had a 
somewhat stable gait and was able to move his feet.  There 
was no report of the veteran using a wheelchair at that time.  
Likewise, when Dr. Wilkens examined the veteran in March 1992 
he reported having a relapse in October 1991 during which he 
experienced considerable weakness in his muscles and had 
difficulty getting around on his own for four days.  However, 
at another appointment later that same month Dr. Wilkens 
opined that he was doing very well aside from some left knee 
pain, which was found to be stable.  Accordingly, the Board 
finds that any loss of use of the lower extremities to be too 
transient to warrant a compensable contribution to the rating 
for MS for the term in question.

Similarly, the March 1989 to April 1989 treatment records 
from Community Hospital as well as a January 1996 treatment 
record from Dr. Hanson noted the veteran's complaints of 
double vision.  Moreover, while the 1989 examination was 
negative for any objective evidence of an eye problem, the 
1996 examination showed some eye weakness.  In this regard, 
the Board notes that 38 C.F.R. § 4.84a, Diagnostic Code 6090 
provides ratings for diplopia.  Nonetheless, the Board does 
not find that the two documented instance of diplopia 
occurring nearly seven years apart with only one instance 
being confirmed on examination meets the criteria for a 
compensable rating under Diagnostic Code 6090.  38 C.F.R. 
§ 4.84a.  Accordingly, the Board finds that diplopia to be 
too transient to warrant a compensable contribution to the 
rating for MS for the term in question.

Likewise, a review of the record on appeal shows the 
veteran's complaints and/or treatment for "time to time" 
muscle spasms, bilaterally weakness, and/or numbness in the 
left leg.  See, for example, treatment records from Community 
Hospital dated from March 1989 to April 1989; from Dr. 
Wilkens dated from July 1989 to November 1995, and from Dr. 
Iliou dated from January 1996 to February 1996.  Tellingly, 
38 C.F.R. § 4.124a provides ratings for complete and 
incomplete paralysis of the nerves with the threshold 
requirement for a compensable rating being "mild" 
incomplete paralysis.  However, the Board does not find that 
these transient neurological problems arise to the level of 
"mild" incomplete paralysis in any of the affected nerves.  
Therefore, the Board finds that the veteran does not meet the 
criteria for compensable ratings under 38 C.F.R. § 4.124a.   
Accordingly, the Board finds the veteran's adverse 
neurological symptomatology to be too transient to warrant a 
compensable contribution to the rating for MS for the term in 
question.

In light of the foregoing, for the period from April 17, 
1989, to February 5, 1996, the compensably disabling 
manifestations of the veteran's MS was limited to 
musculoskeletal pain, weakness, and fatigue, which produced 
impairment that would warrant a 10 percent rating.  Hence, 
the manifestations of the veteran's MS did not form a basis 
for an evaluation in excess of the assigned 30 percent 
rating, which is the minimum rating for MS.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the relevant period.  38 C.F.R. § 4.124a, 
Diagnostic Code 8018.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

Although the veteran has described his adverse symptomatology 
as being so bad that he could not obtain and maintain 
employment during this time, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his MS has resulted in frequent 
periods of hospitalization or in marked interference with 
employment during this time.  

As outlined above, between April 17, 1989, and February 5, 
1996, the veteran had brief periods of inpatient treatment 
for his MS, one or two flare-ups of his MS, and periodic 
treatment for transient symptoms.  While a review of the 
record on appeal shows that the Social Security 
Administration found the veteran unemployable, shows that he 
was in a nursing home, and shows that he is completely 
disability, none of these findings or events occurred between 
April 17, 1989, and February 5, 1996. 

It is undisputed that his MS affects employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the appellant's written statements to the RO and 
his statements to his physicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements addressing the severity of his MS 
are not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
multiple sclerosis for the period from April 17, 1989, to 
February 5, 1996, is denied.


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


